Citation Nr: 1532287	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a skin condition.

5. Entitlement to service connection for upper body skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has a skin condition and upper body skin cancer due to in-service herbicide exposure and "not wearing shirts in hot conditions while exposed to elements in Vietnam." April 2012 Notice of Disagreement. He also contends his hypertension was incurred during service.

The record reflects that the Veteran had service in the Republic of Vietnam, therefore herbicide exposure is conceded. See DD Form 214.

The record does not, however, contain sufficient evidence to decide these claims. The Board lacks the medical expertise necessary to determine the nature and etiology of any skin condition, skin cancer, or hypertension, and the Veteran has not been provided VA examinations. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While the Veteran was provided a VA examination for his claims for service connection for bilateral hearing loss and tinnitus, the examiner failed to discuss the Veteran's reports of hazardous noise exposure during service. Therefore, the examination and resulting opinion are inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA. Ask the Veteran to submit documents authorizing the release of any private treatment records. Notify the Veteran of any attempts and associate any attempts with the claims file.

2. After any outstanding records have been obtained, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any skin conditions, including upper body skin cancer; hypertension; hearing loss; and tinnitus. Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record. The examiner should review this Remand and the claims file.

Regarding bilateral hearing loss and tinnitus, the examiner must provide an opinion based on the record and the Veteran's lay testimony regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss and/or tinnitus present since the Veteran's December 2011 claim:


(i) had its onset during service;
(ii) manifested to a compensable degree within one year after his October 1967 separation from service;
(iii) or is etiologically related to an in-service injury, event, or disease, including any hazardous noise exposure during service.

Regarding hypertension, the examiner MUST specify whether the Veteran has hypertension and, if so, provide an opinion based on the record and the Veteran's lay testimony regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any hypertension present since the Veteran's December 2011 claim:

(i) had its onset during service;
(ii) manifested to a compensable degree within one year after his October 1967 separation from service;
(iii) or is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides.

Regarding any skin condition, to include upper body skin cancer, the examiner MUST identify and skin conditions and then provide an opinion based on the record and the Veteran's lay testimony regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any skin condition present since the Veteran's December 2011 claim:

(i) had its onset during service;
(ii) manifested to a compensable degree within one year after his October 1967 separation from service;
(iii) or is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides and the Veteran's reports of sun and other element exposure while serving in Vietnam.

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion. If medical literature is used, please provide a citation. Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms. If the examiner discounts the Veteran's lay statements, he or she must provide a medical basis for discounting such.
	
If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the claims on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




